      Case 3:13-cr-00226-RNC Document 539 Filed 02/24/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                            )
UNITED STATES OF AMERICA    )    CRIMINAL NO. 3:13CR226(RNC)
                            )
V.                          )
                            )    February 22, 2021
DANIEL E. CARPENTER         )




     MOTION TO DISMISS THE SUPERSEDING INDICTMENT FOR LACK OF
        JURISDICTION AND PURSUANT TO THE OLD RULE 12(b)(3)(B)
         Case 3:13-cr-00226-RNC Document 539 Filed 02/24/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                      )
UNITED STATES OF AMERICA              )       CRIMINAL NO. 3:13CR226(RNC)
                                      )
V.                                    )
                                      )       February 22, 2021
DANIEL E. CARPENTER                   )



     MOTION TO DISMISS THE SUPERSEDING INDICTMENT FOR LACK OF
        JURISDICTION AND PURSUANT TO THE OLD RULE 12(b)(3)(B)

TO THE HONORABLE JUDGE ROBERT N. CHATIGNY, MAY IT PLEASE THE COURT:

       NOW COMES the Petitioner, Daniel E. Carpenter, to request that this Court dismiss

Petitioner's Superseding Indictment of May 14, 2014 for lack of jurisdiction and pursuant to the

old rules under Rule 12(6)(3)(8) pursuant to the Federal Rules of Criminal Procedure, since both

of Petitioner's Indictments were prior to the rule changes in December 2014. Therefore,

Petitioner's Motion is required to be examined by this Court under the rules as they were at that

time, and since Petitioner has an appeal pending before the Court of Appeals for the Second

Circuit, he is permitted to submit this Motion at the present time.

        Petitioner also respectfully requests that this Court examine the May 14, 2014 Indictment

in light of the Supreme Court's decisions in Marinello v. United States, 138 S.Ct. 1101 (2018) and

Kelly v. United States, 140 S.Ct. 1565 (2020), and the Second Circuit's decisions in United States

v. Aleynikov, 676 F.3d 71 (2d Cir. 2012), United States v. Pirro, 212 F.3d 86 (2d Cir. 2000), United

States v. Countrywide, 822 F.3d 650 (2d Cir. 2016), United States v. Finazzo, 850 F.3d 94 (2d Cir.

2017), and United States v. Litvak, 889 F .3d 56 (2d Cir. 2018) ("Litvak IF'), as well as landmark

decisions from other circuits. Petitioner realizes that none of these issues were brought up by his

attorneys on appeal, so he respectfully submits the enclosed Motion and Memorandum of Law
         Case 3:13-cr-00226-RNC Document 539 Filed 02/24/21 Page 3 of 3




subject to the Plain Error standard established by the Supreme Court in Rosales-Mireles v. United

States, 138 S.Ct. 1897 (2018) citing Molina-Martinez v. United States, 136 S.Ct. 1338 (2016).

       Based on the above, Petitioner respectfully requests that his Superseding Indictment of

May 14, 2014 be dismissed with prejudice as the Indictment failed to invoke the jurisdiction of

this Court hecause it did not sufficiently allege all the facts necessary to establish all five elements

of mail and wire fraud to establish a federal crime.




                                                                        Respectfully submitted,

                                                                        Isl Daniel E. Carpenter
                                                                        Daniel E. Carpenter
                                                                        Petitioner, pro se
                                                                        18 Pond Side Lane
                                                                        West Simsbury, CT 06092




NO ORAL ARGUMENT REQUESTED




                                                   2
